[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                            NOVEMBER 4, 2010
                                No. 09-15362                    JOHN LEY
                          ________________________               CLERK

                   D.C. Docket No. 07-00189-CV-1-SPM-AK

FORUM ARCHITECTS LLC,
a Limited Liability Corporation,

                                                        Plaintiff-Appellant,

                                     versus

REBECCA JETTON, Individually,

                                                        Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                               (November 4, 2010)

Before BLACK, MARTIN and COX, Circuit Judges.

PER CURIAM:

      This appeal arises out of a zoning dispute in Yankeetown, Florida. Forum

Architects, LLC (“Forum Architects”) sued Rebecca Jetton (“Jetton”), a zoning
official, alleging that she tortiously interfered with Forum Architects’ contractual

relationship with Isaac Walton Investors, LLC (“Isaac”), when Jetton reviewed

and denied various zoning permit applications. The district court granted

summary judgment in favor of Jetton, finding that she properly exercised her duty

as Yankeetown’s zoning official to review and deny the zoning applications.

Forum Architects appeals.

      The facts in this case are relatively straightforward. Isaac, Forum

Architects’ real estate development partner, submitted six zoning applications to

Yankeetown that were to be reviewed for zoning compliance. The zoning

applications were reviewed by two different zoning officials. The first reviewer,

Stanley Moore, resigned the day after the applications were submitted, although he

was asked to continue as the zoning official through May 31, 2006. On that day,

Moore submitted two memoranda and a monthly report to the Town Council,

identifying deficiencies in the applications, most notably that requisite fees

remained unpaid. Moore did not sign or date the certificate of zoning compliance

(the “9-21-1 forms”). On August 17, 2006, Moore sent a letter to Yankeetown,

demanding payment for the work he performed in connection with Isaac’s zoning

applications. Although Moore’s letter stated that the applications were




                                          2
“approved” in May 2006, no documentation verifying such approval accompanied

his letter.

       Defendant Jetton was the second official to review Isaac’s zoning

applications. She began work as Yankeetown’s zoning official on January 3,

2007. On January 25, 2007, Jetton denied five of Isaac’s permit applications and

approved one. Forum Architects and Isaac contend that the denial was motivated

by political opposition to the development project.

       After Jetton denied five of Isaac’s six developmental applications, Isaac

challenged her denials in the Town’s Board of Adjustment, the appellate body

responsible for hearing appeals of the town’s zoning decisions. The Board

rejected Isaac’s challenge. Isaac then sought review in the Florida circuit court,

and eventually in the Florida court of appeals. Both courts rejected Isaac’s

challenges to Jetton’s zoning decision.

       Forum Architects filed this federal lawsuit, alleging that Jetton tortiously

interfered with its contractual relationship with Isaac. The district court granted

summary judgment in favor of Jetton, finding that Forum Architects’ claim for

tortious interference failed as a matter of law because Jetton was justified in

reviewing the zoning applications and approving or denying such applications on

the basis of her findings.

                                           3
      We review de novo the district court’s grant of summary judgment and

apply the same standards used by the district court. Burton v. Tampa Hous. Auth.,

271 F.3d 1274, 1276-77 (11th Cir. 2001). All evidence and factual inferences

reasonably drawn from the evidence are viewed in the light most favorable to the

non-moving party. Id. at 1277. Summary judgment is appropriate “if the

pleadings, depositions, answers to interrogatories, and admissions on file, together

with the affidavits, if any, show that there is no genuine issue as to any material

fact and that the moving party is entitled to a judgment as a matter of law.” Fed.

R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548,

2552 (1986).

      “The elements of tortious interference with a business relationship are (1)

the existence of a business relationship . . . (2) knowledge of the relationship on

the part of the defendant; (3) an intentional and unjustified interference with the

relationship by the defendant; and (4) damage to the plaintiff as a result of the

breach of the relationship.” Ethan Allen, Inc. v. Georgetown Manor, Inc., 647 So.

2d 812, 814 (Fla. 1994) (citation and internal quotation marks omitted).

      Forum Architects argues that summary judgment is not appropriate on its

claim for tortious interference with contractual relations because an issue of fact

exists as to whether Jetton was justified in reviewing and denying Isaac’s zoning

                                          4
applications. According to Forum Architects, Stanley Moore completed and

approved Isaac’s zoning applications by late May 2006. After Moore approved

these applications, it argues, Jetton “re-reviewed” and denied them. Forum

Architects contends that this re-review, which was allegedly motivated by an anti-

development political climate, qualifies as an intentional and unjustified

interference with Forum Architects’ relationship with Isaac. To show that

Moore’s review of the zoning applications was complete (and presumably that

Jetton’s review was unjustified), Forum Architects points to the following

evidence: (1) Jim Sherwood, the managing member of Isaac, testified through

affidavit that Moore told him five of the six applications had been approved by

late May of 2006; and (2) Gail Easley, an expert in the field of community

planning, testified through affidavit that Jetton re-reviewed Moore’s approval of

the Isaac applications. According to Forum Architects, this evidence creates an

issue of fact as to whether Moore’s review of the applications was complete, and

whether Jetton was justified in reviewing them.

      We disagree. The district court correctly concluded that Jetton was justified

in reviewing the zoning applications and approving or denying such applications

on the basis of her findings. Contrary to Forum Architects’ contention, there is no

genuine issue of fact as to whether Moore completed his review of the permit

                                          5
applications. Moore’s monthly report states the Isaac review is still “in progress,

subject to change and a final fee has not been set.” (R. 83-3.) Further, it is

undisputed that Moore did not sign or date the certificate of zoning compliance

(the “9-21-1 forms”). These forms were not signed until Jetton completed her

review. Accordingly, the district court properly granted summary judgment in

favor of Jetton.

      We also conclude that the district court did not abuse its discretion in

denying Forum Architects’ motion to reconsider and declining to consider

evidence submitted after summary judgment was entered. After summary

judgment was entered against it, Forum Architects filed a motion for

reconsideration and submitted evidence that purportedly provided proof that

Moore’s review of the zoning applications was complete, including: (1) Moore’s

own affidavit stating that he completed review of the Isaac applications by the end

of May 2006; and (2) the transcript of a Yankeetown Emergency Board meeting

that purportedly shows that Moore completed his review. Motions for

reconsideration are not to be used “to raise arguments which could, and should,

have been made before the judgment is issued.” Lussier v. Dugger, 904 F.2d 661,

667 (11th Cir. 1990) (citation omitted). “A district court’s denial of

reconsideration is especially soundly exercised when the party has failed to

                                          6
articulate any reason for the failure to raise an issue at an earlier stage in the

litigation.” Id. (citation omitted). Here, Forum Architects’ post-judgment

evidence was available before summary judgment was entered, and Forum

Architects provides no reason for its failure to submit the evidence in a timely

manner. The district court clearly did not abuse its discretion in declining to

consider the evidence.

      AFFIRMED.




                                            7